Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 1 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 2 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 3 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 4 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 5 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 6 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 7 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 8 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 9 of 76
                      Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 10 of 76



                   53.        Thus, the stated basis for the USTA refusing to declare Mettle eligible to participate

           in racing events is untrue and unjustified.

                                                  REQUEST FOR RELIEF

                   WHEREFORE, Plaintiffs respectfully requests that a declaratory judgment be entered in

           favor of Celebrity Farms and Stathis and against the United States Trotting Association as

           follows:

                              (a)    declaratory judgment that Mettle is "eligible" and must be deemed "eligible"

           to participate in harness racing events, provided that any registration and staking fees are paid by

           Celebrity Farms and/or Stathis;

                              (b)    imposition of a constructive trust on any and all proceeds earned by Mettle

           in any races in which Mettle participates, with such proceeds to be held for the benefit of whoever

           Mettle’s owner is ultimately determined to be after the final adjudication of the Kentucky State

           Action currently on appeal; and

                              (c)    such other and further relief as to this Court deems equitable and proper.



                                                                     BRACH EICHLER LLC
                                                                     Attorneys for Plaintiffs Sam Stathis and
                                                                     Celebrity Farms, LLC


                                                                     Haralampo Kasolas
                                                                     HARALMPO KASOLAS, ESQ.


           Dated: March 16, 2020




                                                               10
BE:10912705.1/STA297-278118
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 11 of 76
                     Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 12 of 76



                                          CERTIFICATION OF GENUINENESS

                   I, HARALAMPO KASOLAS, ESQ., hereby certifies that the signature page attached verified to

           me, the genuineness of the telecopied and/or emailed signatures on this document. Original signature

           pages will be provided upon the request of the Court or any party to this action.




                                                                Haralampo Kasolas
                                                                HARALAMPO KASOLAS, ESQ.


           Dated: March 16, 2020




BE:3577487.1/BEO001-107020
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 13 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 14 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 15 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 16 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 17 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 18 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 19 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 20 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 21 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 22 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 23 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 24 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 25 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 26 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 27 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 28 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 29 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 30 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 31 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 32 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 33 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 34 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 35 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 36 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 37 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 38 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 39 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 40 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 41 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 42 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 43 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 44 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 45 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 46 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 47 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 48 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 49 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 50 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 51 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 52 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 53 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 54 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 55 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 56 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 57 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 58 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 59 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 60 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 61 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 62 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 63 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 64 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 65 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 66 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 67 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 68 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 69 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 70 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 71 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 72 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 73 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 74 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 75 of 76
Case 1:20-cv-03016-AT Document 1 Filed 04/14/20 Page 76 of 76
